726 S.E.2d 839 (2012)
STATE
v.
Amanda Lea ROSE.
No. 162P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Amanda Lea Rose, Lewisville, for Rose, Amanda Lea.
Joseph L. Hyde, Assistant Attorney General, for State of North Carolina.
Tom Horner, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 12th of April 2012 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 13th of June 2012."